849 F.2d 606Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Moore SMITH, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 88-1517.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 28, 1988.Decided:  June 6, 1988.

William Moore Smith, appellant pro se.
Gary R. Allen (U.S. Department of Justice), for appellee.
Before JAMES DICKSON PHILLIPS, MURNAGHAN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record, the opinion of the tax court, and the materials submitted by the parties on appeal reveals that the tax court's determinations that William M. Smith was not entitled to an income exclusion pursuant to 26 U.S.C. Sec. 105 and negligently failed to report $1,001 of dividend income for the tax year 1982 were proper.  We accordingly affirm the decision of the Tax Court based on its reasoning.  Smith v. Commissioner, No. 2172-86 (T.C.1987).


2
Because the facts and legal contentions are adequately developed in the materials before the Court and oral argument would not aid in the decisional process, we dispense with argument in this case.


3
AFFIRMED.